Citation Nr: 1531923	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for Type II diabetes mellitus to include as secondary to herbicide exposure.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, to include as secondary to his service-connected disabilities.

4. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were most recently before the Board in September 2012 when they were remanded for additional development.  They have now returned for adjudication. 

As an initial matter, the Board notes that the current appeal regarding the Veteran's claim for service connection for Type II diabetes mellitus arises from a July 2011 rating decision in which the RO denied service connection for the claimed disorder on the merits.  However, as the Veteran had been previously denied service connection for diabetes mellitus in a final rating decision, regardless of the RO's actions, the Board must still initially determine whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

Additionally, in light of the Court of Appeals for Veterans Claims (Court) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's anxiety claim will be recharacterized as entitlement to service connection for an acquired psychiatric disorder.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Thus, to put this case in correct procedural posture, the issues on appeal have been recharacterized as shown above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's original claim of entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to herbicides, in an unappealed and final rating decision dated in April 2009.

2. Evidence received since the April 2009 rating decision that denied the Veteran's claim of service connection for Type II diabetes mellitus, to include as due to exposure herbicides, is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3. The Veteran served at the Royal Thai Air Force Base (RTAFB) in Takhli, Thailand, in the late 1960s, during his period of active service.

4.  The Veteran has presented a credible account of having duty postings at, and of being quartered adjacent to the perimeter of the Takhli RTAFB during active military service.

5.  The Veteran was exposed to chemical herbicides containing dioxin (Agent Orange) during active service and his diagnosed Type II diabetes mellitus is presumed to have been caused by that exposure.

6. The Veteran's adjustment disorder with mixed anxiety and depressed mood is etiologically related to his service-connected back disability.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure are met due to the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2. The criteria for service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for the Veteran's adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claims for service connection for type II diabetes mellitus claim and generalized anxiety are being granted.  As such, any error related to VA's duties to notify and assist with regard to these specific matters is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

Service connection for Type II diabetes mellitus was denied in an April 2009 rating decision.  The claim was initially denied because there was no evidence that the Veteran served in Vietnam or that there was an onset of Type II diabetes mellitus in service.  The Veteran did not appeal this decision, nor did he submit any additional, relevant evidence within a year of that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2014).

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is new and material.  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the new evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The evidence added to the record since the April 2009 rating decision includes the Veteran's January 2011 contention that he worked on the border of Takhli Royal Thai Air Force Base in Thailand during the Vietnam era, augmenting the security police.  Because the added "new" evidence is presumed credible, it raises a reasonable possibility of substantiating his claim based on exposure to herbicides while stationed in Thailand.  The Veteran's claim for service connection for Type II diabetes mellitus is reopened.

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a claimed disability that was caused or aggravated by a service-connected disability.  In order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

A. Type II Diabetes Mellitus

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014). 

The Veteran's service personnel records and his own written and oral statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty.  His military records establish that he served in the United States Air Force as a general purpose vehicle and body maintenance supervisor and was stationed in Thailand at the Takhli RTAFB from April 1968 to April 1969.  The Veteran contends that during Air Force service, he was exposed to tactical herbicides (Agent Orange) that were applied to control the vegetation growing around the airbase perimeter of the Takhli RTAFB.  

There have been important changes in the protocols involved with VA's development of claims based on alleged exposure to dioxin-based herbicides in Thailand.  A May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam War era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The report observes that some evidence indicates that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  

Thus, according to the VA Compensation and Pension Service, when herbicide-related claims involving Thailand service are received, VA personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

Accordingly, the VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at Takhli, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

The Veteran is competent to report the geographical locations where he was stationed during military service.  He has presented credible written testimony that, during his posting at the Takhli RTAFB, his living quarters were adjacent to the airbase perimeter and he was assigned to work in areas that were in close proximity to the airbase perimeter while pursuing his military duties, including augmenting security.  As such, pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), his exposure to dioxin-based chemical herbicides during active duty is conceded.  

VA medical records associated with the Veteran's claim establish that he has a current diagnosis of Type II diabetes mellitus.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), his claim for service connection for Type II diabetes mellitus is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Anxiety

During the Veteran's January 2010 VA examination, the examiner diagnosed the Veteran's adjustment disorder with mixed anxiety and depressed mood.  The Veteran is also service-connected for degenerative disc disease, lumbar spine.  
Accordingly, elements (1) and (2) of Wallin have been met.

The January 2010 VA examiner opined that the Veteran's "claimed anxiety is at least as likely as not aggravated by his service connected disabilities."  The examiner went on to state that it was uncertain whether the Veteran's anxiety is entirely caused by the service-connected disabilities, and opined that his personality traits also contribute to his anxiety. 

In an addendum opinion in June 2011, the VA examiner again found that the Veteran's anxiety was at least as likely as not permanently aggravated by degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity.  The rationale was that a March 2009 treatment note indicates that "a level of anxiety accompanies his pain."  Further, a social worker indicated that the Veteran "has anxiety issues associated with his present lower back pain in combination with other medical issues."  

While the Board notes that the Veteran's anxiety has been attributed to his back symptomatology in addition to other, nonservice-connected disabilities, the VA examiner's opinion indicates that his back condition with associated radiculopathy specifically aggravates his anxiety.  In resolving any reasonable doubt in the Veteran's favor, the claim for service connection for an adjustment disorder with mixed anxiety and depressed mood is granted.  38 U.S.C.A. § 5107(b) (West 2002). 



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim for service connection for Type II diabetes mellitus, to include as due to herbicide exposure, is reopened.

Service connection for Type II diabetes mellitus is granted.

Service connection for an adjustment disorder with mixed anxiety and depressed mood is granted.


REMAND

The Board notes that the Veteran's claim of entitlement to a total disability rating for compensation purposes based upon individual unemployability is inextricably intertwined with the claims of entitlement to service connection for Type II diabetes mellitus and adjustment disorder with mixed anxiety and depressed mood, which claims were granted in the decision above.  In other words, until the AOJ assigns a rating for the above disabilities, the TDIU claim cannot properly be adjudicated.  Therefore, consideration of the issue of entitlement to TDIU must be deferred pending the development delineated below.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2. Obtain all outstanding VA treatment records and associate them with the evidence of record.  After obtaining the necessary releases, request updated private medical records regarding the Veteran's service-connected disabilities. 

To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The Veteran and his representative must also be informed of the negative results and be given the opportunity to secure the records.

3. Thereafter review the Veteran's TDIU claim.  If any additional evidentiary development is required, such as a medical examination to ascertain the combined effect of service-connected disability on the Veteran's ability to work, undertake the development.

4. Then, re-adjudicate the Veteran's TDIU claim.  (This might likely be done in conjunction with the award of any rating deemed appropriate for the diabetes mellitus and anxiety.)  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


